Citation Nr: 1140259	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from March 1956 to December 1959.

This appeal to the Board of Veteran's Appeals (Board) arose from a January 2006 rating decision in which the RO, inter alia, denied service connection for sleep apnea on a direct basis.  In January 2006, the Veteran filed a notice of disagreement (NOD).  In February 2006, the Veteran clarified that his intent was to consider his sleep apnea as secondary to his service-connected sinusitis.  In April 2006, the RO denied service connection for sleep apnea as secondary to sinusitis.  The Veteran filed another NOD in April 2006.  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In July 2010, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).

In July 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action the RO continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

For the reason expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the July 2010 remand was not fully completed with respect to the Veteran's claim for service connection for sleep apnea; hence, further remand of this matter is warranted.

In the July 2009 remand, the Board instructed that the RO should arrange for the Veteran to undergo a VA ear, nose, and throat (ENT) examination, by an appropriate physician, at a VA medical facility.  The physician was to indicate whether the Veteran had sleep apnea and, if so, to offer an opinion, consistent with sound medical principles, and based on the Veteran's documented medical history and assertions, as to whether it was at least as likely as not that the sleep apnea was caused or aggravated by any or all of the Veteran's service-connected disabilities, to include post-operative maxillary sinusitis.  If the physician determined that it was not at least as likely as not that any present sleep apnea was caused or was aggravated by any or all of the Veteran's service connected disabilities, the physician was to offer an opinion, consistent with sound medical principles, as to whether it was at least as likely as not that the disability had its onset in or was medically related to service.  In doing so, the physician was to discuss an article from Jordan S. Josephson, M.D., in which Dr. Josephson stated that sinusitis is a cause of sleep apnea.

A review of the record shows that the Veteran was examined in September 2010, by a nurse practitioner, who diagnosed him with distorted hypoplastic right maxillary sinus.  However, the claims file was unavailable at that time.  In April 2011, after the claims file was reviewed, the nurse practitioner offered an opinion with respect to etiology of the Veteran's sleep apnea.  For reasons that are not entirely clear, he was not afforded a VA ENT examination in September 2010 or April 2011, as requested in the remand.  The examination and opinion was obtained from a nurse practitioner, however, and not from a physician.  The examiner concluded that the Veteran's sleep apnea is less likely than not secondary to any of his service-connected disabilities (based on the fact that he did not report snoring, fatigue, or sleep disturbance during service when chronic sinusitis began).  In addition, the examiner concluded that there is no diagnostic test to her knowledge that would indicate if the Veteran's chronic sinusitis or larynx stenosis is aggravating his sleep apnea.  The examiner stated that she could not find that the Veteran's sleep apnea was aggravated by chronic sinusitis or larynx stenosis without resort to mere speculation because sleep apnea is caused by obstruction and these conditions could very well aggravate his existing obstruction.

In February 2011, the Veteran submitted a letter from William R. Lomax, M.D., in which Dr. Lomax states that it is his medical opinion that the Veteran's chronic recurrent rhinosinusitis contributes to and aggravates his obstructive sleep apnea.

The Board finds three problems with the examiner's opinion.  First, while the examiner found that the Veteran's sleep apnea was less likely than not secondary to any of his service-connected disabilities, the examiner also concluded that sleep apnea is caused by an obstruction and that chronic sinusitis and larynx stenosis could very well aggravate the Veteran's existing obstruction.  In addition, the examiner failed to provide an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not that the disability had its onset in or was medically related to service.  Second, the examiner did not comment on the article of record by Dr. Josephson or the opinion of Dr. Lomax.  Third, as previously noted, the examination and opinion were obtained from a nurse practitioner, and not from a physician.

As the record still does not include the medical opinion sought, the current record is inadequate to decide the claim, and further examination and medical opinion is required.  See Stegall, 11 Vet. App, 271.

Accordingly, the RO should arrange for the Veteran to undergo VA ENT examination, by an appropriate otolaryngologist or ENT physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

Documents of record indicate that the Veteran received relevant treatment from William R. Lomax, M.D., beginning in 1988 and at South Carolina Sleep Medicine, LLC., beginning in approximately September 2005.  Presently, the most recent report from Dr. Lomax is dated in March 1996 and the most recent report from South Carolina Sleep Medicine, LLC., is dated in June 2010.  Because these records could bear on the outcome of the Veteran's claim for service connection, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

While this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim that remains on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from South Carolina Sleep Study Center, LLC., (since June 2010) and William R. Lomax, M.D. (since March 1996).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo ENT VA examination, by an otolaryngologist or other appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently has sleep apnea.  If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities, to include post-operative maxillary sinusitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinion, the examiner  should consider and discuss the article of record by Dr. Josephson, on the private medical opinion of Dr. Lomax.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter that remains on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

